Name: Commission Regulation (EEC) No 2933/88 of 23 September 1988 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/30 Official Journal of the European Communities 24. 9 . 88 COMMISSION REGULATION (EEC) No 2933/88 of 23 September 1988 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, it should be expressly stated that the prices fixed by this Regulation are subject to adjustment in the case of those products ; Whereas it seems appropriate to waive the second sub ­ paragraph of Article 2 (2) of Regulation (EEC) No 2173/79 , taking into account the administrative difficul ­ ties which the application of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in certain Member States : HAS ADOPTED THIS REGULATION : Whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1809/87 (4), should also be governed by the rules laid down by Commission Regulation (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 2415/88 (6), and by those laid down by Commission Regulation (EEC) No 21 82/77 (^ as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Article 1 1 . During the period 28 September to 9 November 1988, the following approximate quantities of beef products shall be put up for sale for processing within the Community :  1 000 tonnes of bone-in beef held by the Spanish intervention agency and bought in before 1 October 1986,  2 800 tonnes of bone-in beef held by the German intervention agency and bought in before 1 October 1986,  1 000 tonnes of bone-in beef held by the Irish inter ­ vention agency and bought in before 1 October 1987,  3 500 tonnes of bone-in beefheld by the Italian inter ­ vention agency and bought in before 1 July 1986,  230 tonnes of bone-in beef held by the Dutch inter ­ vention agency and bought in before 1 January 1988,  3 000 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 October 1987, Whereas Council Regulation (EEC) No 1055/77 (') provides that, in the case of products stored by an inter ­ vention agency outside the territory of the Member State within whose jurisdiction it falls, a different selling price from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 (10) fixed the method for calculating the selling prices for such products ; whereas, to avoid all confusion, (') OJ No L 148, 28 . 6. 1968 , p . 24. 0 OJ No L 198, 26. 7. 1988, p. 24. 0 OJ No L 251 , 5 . 10 . 1979, p. 12. ( «) OJ No L 170, 30. 6 . 1987, p. 23 . 0 OJ No L 55, 1 . 3 . 1988, p . 1 . ( «) OJ No L 208 , 2. 8 . 1988, p. 41 . 0 OJ No L 251 , 1 . 10 . 1977, p . 60. (8) OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 128, 24. 5 . 1977, p. 1 . 10) OJ No L 198, 5. 8 . 1977, p. 19 . :  800 tonnes of bone-in beef held by the French inter ­ vention agency and bought in before 1 September 1987,  1 500 tonnes of boned beef held by the French inter ­ vention agency and bought in before 1 August 1987, 24. 9 . 88 Official Journal of the European Communities No L 264/31 in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The security provided for in Article 4(1 ) of Regulation (EEC) No 2182/77 shall be :  1 640 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 January 1988, 7 1 400 tonnes of boned beef held by the Irish interven ­ tion agency and bought in before 1 August 1987,  400 tonnes of boned beef held by the Italian interven ­ tion agency and bought in before 1 September 1986,  1 000 tonnes of boned beef held by the Danish inter ­ vention agency and bought in before 1 January 1988 . 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto. 4. The sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regulations (EEC) No 569/88 , (EEC) No 2182/77 and this Regulation . 5. Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applica ­ tions shall not name the coldstore or stores where the products applied for are stored. 6 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged  60 ECU per 1 00 kilograms for unboned forequarters,  100 ECU per 100 kilograms for boned meat. Article 4 This Regulation shall enter into force on 28 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 264/32 Official Journal of the European Communities 24. 9 . 88 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ECU/ 1 00 kg)(') Salgspris (ECU/ 1 00 kg) p) Verkaufspreise (ECU/ 1 00 kg)(') Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/100 kg) (') Selling prices (ECU/100 kg)(') Prix de vente (Ã cus/100 kg) (') Prezzi di vendita (ECU/100 kg)(') Verkoopprijzen (Ecu/ 1 00 kg)(') PreÃ §o de venda (ECUs/ 1 00 kg)(') a) Carne sin deshuesar  Ikke udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso Bundesrepublik Deutschland  Vorderviertel, stammend von : Kategorie A 2 800 90,00 EspaÃ ±a  Delanteros, procedentes de : animales jÃ ³venes machos 1 000 90,00 Ireland  Forequarters, from : Steers 1 and 2 / Category C, class U, R, O 1 000 100,00 Italia  Quarti anteriori provenienti da : Categoria A, classe U, R, O 3 500 85,00 United Kingdom  Forequarters, from : Category C, class U, R, O 3 000 100,00 Nederland  Voorvoeten, afkomstig van : Stieren le kwaliteit / categorie A, klasse R 230 100,00 France  Quartiers avant, provenant de : catÃ ©gories A et C, classes U, R, O 800 100,00 b) Carne deshuesada (2)  Udbenet kÃ ¸d (2)  Fleisch ohne Knochen (2)  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã  (2)  Boned beef (2)  Viande dÃ ©sossÃ ©e (2)  Carni senza osso (2)  Vlees zonder been (2)  Carne desossada (2) France  CatÃ ©gorie A / CatÃ ©gorie C : Jarret Caisse B Caisse C 500 500 500 145,00 130,00 125,00 Ireland  Category C : Plates and flanks Briskets 1 380 20 120,00 135,00 United Kingdom  From steers / Category C, class U, R, 0 : Clod and sticking Hindquarter skirt Shins and shanks Thin flanks Flanks (Plate) Briskets Striploin flank 100 110 50 500 400 400 80 190,00 100,00 140,00 120,00 120,00 135,00 140,00 Danmark  Kategori A / Kategori C : Bryst og slag Skank og muskel Ãvrigt kÃ ¸d af forfjerdinger 300 100 600 135,00 150,00 200,00 Italia  Categoria A : 1 Collo sottospalla Spalla geretto Pancia Petto 120 115 100 55 130,00 130,00 110,00 125,00 24. 9 . 88 Official Journal of the European Communities No L 264/33 (') En caso de que los productos estÃ ©n almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n , estos precios se ajustarÃ ¡n de acuerdo con lo dispuesto en el Reglamento (CEE) n ° 1805/77. (') I tilfÃ ¦lde, hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning {EÃF) nr. 1805/77 ­ Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã µ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã · Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Ã ±Ã Ã Ã Ã ½ ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ o Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. ( l ) Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77 . (*) No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervenÃ §Ã £o detentor, estes preÃ §os serÃ £o ajustados conforme o disposto no Regulamento (CEE) n? 1805/77. (2) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2) Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK.) Ã ±Ã Ã ¹Ã ¸. 2173/79. (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (2) Ces prix s entendent poids net conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (2) Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (2) Estes preÃ §os aplicam-se a peso liquido conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . 24. 9 . 88No L 264/34 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de lntervenÃ §Ã £o DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 1360 KÃ ¸benhavn K Tlf. (01 ) 92 70 00, telex 151 37 DK BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 6000 Frankfurt am Main 18 Tel . (069) 1 56 40 App. 772/773, Telex : 04 1 1 56 ESPAÃ A : Servicio Nacional de Productos Agrarios (SENPA) c/ Beneficencia, 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427, SENPA E FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 Tel . 4538 84 00, telex 26 06 43 ' IRELAND : Department of Agriculture , Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro 8 1 I-00100 Roma Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 23 83 83 Telex 56396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302